Case 5:20-cv-00242-DEW-MLH Document 4 Filed 03/09/20 Page 1 of 1 PageID #: 21



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION



CAESARS ENTERPRISE SERVICES, LLC                             CIVIL ACTION NO. 20-0242

VERSUS                                                       JUDGE DONALD E. WALTER

LESLIE MCMURRAY AND                                          MAGISTRATE JUDGE HORNSBY
RICE & KENDING, LLC


                                   ORDER OF DISMISSAL

       The Court having been advised by counsel that the above civil action has been settled,

       IT IS ORDERED that the above-captioned matter be and is hereby provisionally

DISMISSED, without prejudice to the right, upon good cause shown within ninety (90) days of

the signing of this Order, to reopen the action if settlement is not consummated.

       IT IS FURTHER ORDERED that within ninety (90) days of the signing of this Order,

the parties shall submit to the Court (1) a joint motion to dismiss accompanied by a proposed order;

or (2) a Rule 41(a)(1)(ii) stipulation of dismissal signed by all parties who have appeared in this

action. Any motion that may be pending relating to this matter is hereby DENIED AS MOOT.

       The Clerk of Court is now requested to close this case.

       THUS DONE AND SIGNED in Shreveport, Louisiana, on this 9th day of March, 2020.




                                                     ______________________________
                                                          DONALD E. WALTER.
                                                     UNITED STATES DISTRICT JUDGE
